UNPUBLISHED

UNITED STATES COURT OF APPEALS
                 FOR THE FOURTH CIRCUIT


In Re: HERBERT B. PARKS,                 
                              Debtor.


GARSON L. RICE, SR., Individually
and for and on behalf of R&P
Ventures, a General Partnership or
Joint Venture, and for and on behalf
of Byron Commercial Investments,                 No. 99-2678
Incorporated; BYRON COMMERCIAL
INVESTMENTS, INCORPORATED,
                Plaintiffs-Appellants,
                  v.
HERBERT B. PARKS,
               Defendant-Appellee.
                                         
            Appeal from the United States District Court
       for the Middle District of North Carolina, at Durham.
                James A. Beaty, Jr., District Judge.
           (CA-98-731-1, A-91-2480G, B-91-13111C-7G)

                       Argued: December 4, 2000

                       Decided: January 9, 2001

        Before WILKINS and KING, Circuit Judges, and
       William L. GARWOOD, Senior Circuit Judge of the
       United States Court of Appeals for the Fifth Circuit,
                      sitting by designation.



Affirmed by unpublished per curiam opinion.
2                            IN RE: PARKS
                             COUNSEL

ARGUED: Rory D. Whelehan, WOMBLE, CARLYLE, SAN-
DRIDGE & RICE, Greenville, South Carolina, for Appellants. Gerald
Allen Pell, PELL & PELL, L.L.P., Greensboro, North Carolina, for
Appellee. ON BRIEF: Ralph W. Gorrell, PELL & PELL, L.L.P.,
Greensboro, North Carolina, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   Having considered the briefs, appendix and argument of counsel,
we conclude that the District Court did not err in affirming the ruling
of the Bankruptcy Court. The latter court’s determination that the set-
tlement agreement between the Trustee and Parks—approved by the
bankruptcy court, the validity of which is not open to challenge in this
proceeding—intended to exempt the entire property itself, is not
clearly erroneous, and it does not appear that the settlement agree-
ment unambiguously provided otherwise.

                                                           AFFIRMED